             Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 1 of 31



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 SHIVA STEIN, Individually and on Behalf             Case No.
 of All Others Similarly Situated,

                        Plaintiff,                   CLASS ACTION COMPLAINT FOR
                                                     VIOLATIONS OF THE FEDERAL
                vs.                                  SECURITIES LAWS

 EAGLE BANCORP, INC., SUSAN G. RIEL,
 RONALD D. PAUL, CHARLES D.                          JURY TRIAL DEMANDED
 LEVINGSTON, and JAMES H.
 LANGMEAD,

                        Defendants.


       Plaintiff Shiva Stein (“Plaintiff”), individually and on behalf of all other persons similarly

situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants, alleges

the following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and

information and belief as to all other matters, based upon, inter alia, the investigation conducted

by and through Plaintiff’s attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by Defendants, United

States Securities and Exchange Commission (“SEC”) filings, wire and press releases published by

and regarding Eagle Bancorp, Inc. (“Eagle Bancorp” or the “Company”), analysts’ reports and

advisories about the Company, and information readily obtainable on the Internet. Plaintiff

believes that substantial evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.




                                                 1
             Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 2 of 31



                                   NATURE OF THE ACTION

        1.      This is a federal securities class action on behalf of a class consisting of all persons

other than Defendants who purchased or otherwise acquired Eagle Bancorp securities between

March 2, 2015 and July 17, 2019, both dates inclusive (the “Class Period”), seeking to recover

damages caused by Defendants’ violations of the federal securities laws and to pursue remedies

under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and

Rule 10b-5 promulgated thereunder, against the Company and certain of its top officials.

        2.      Eagle Bancorp was founded in 1997 and is headquartered in Bethesda, Maryland.

Eagle Bancorp operates as the bank holding company for EagleBank, Inc. (“EagleBank”), which

provides commercial and consumer banking services primarily in the United States.

        3.      Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) Eagle

Bancorp’s internal controls and procedures and compliance policies were inadequate; (ii) the

foregoing shortcoming created a foreseeable risk of heightened regulatory scrutiny and the need

for the Company undertake its own internal investigations; and (iii) as a result, the Company’s

public statements were materially false and misleading at all relevant times.

        4.      On July 17, 2019, Eagle Bancorp disclosed rising legal costs stemming from

ongoing internal and government investigations of “the Company’s identification, classification

and disclosure of related party transactions; the retirement of certain former officers and directors;

and the relationship of the Company and certain of its former officers and directors with a local

public official.”




                                                   2
             Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 3 of 31



       5.      On this news, Eagle Bancorp’s stock price fell $14.30 per share, or 26.75%, to close

at $39.15 per share on July 18, 2019.

       6.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                  JURISDICTION AND VENUE

       7.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

       8.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

       9.      Venue is proper in this Judicial District pursuant to Section 27 of the Exchange Act

(15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Eagle Bancorp’s common stock trades on the Nasdaq

Stock Market (“NASDAQ”), located within this Judicial District.

       10.     In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications, and the facilities of the national securities

markets.

                                             PARTIES

       11.     Plaintiff, as set forth in the attached Certification, acquired Eagle Bancorp securities

at artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.




                                                  3
             Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 4 of 31



       12.     Defendant Eagle Bancorp is incorporated in Maryland with its principal executive

offices located at 7830 Old Georgetown Road, Third Floor, Bethesda, Maryland 20814. Eagle

Bancorp’s securities trade in an efficient market on the NASDAQ under the symbol “EGBN.”

       13.     Defendant Susan G. Riel (“Riel”) has served as Eagle Bancorp’s President and

Chief Executive Officer (“CEO”) since May 6, 2019. Defendant Riel served as the Company’s

Interim President and CEO from March 21, 2019 until her permanent appointment as President

and CEO on May 6, 2019.

       14.     Defendant Ronald D. Paul (“Paul”) served as Eagle Bancorp’s Chairman, President

and CEO at all relevant times until he retired on March 21, 2019, citing serious health

developments. Defendant Paul co-founded Eagle Bancorp with Defendant Riel and two others.

       15.     Defendant Charles D. Levingston (“Levingston”) has served as Eagle Bancorp’s

Executive Vice President (“EVP”) and Chief Financial Officer (“CFO”) since April 7, 2017.

       16.     Defendant James H. Langmead (“Langmead”) served as Eagle Bancorp’s EVP and

CFO from January 2007 until April 2017.

       17.     Defendants Riel, Paul, Levingston, and Langmead are sometimes referred to herein

as the “Individual Defendants.”

       18.     The Individual Defendants possessed the power and authority to control the

contents of Eagle Bancorp’s SEC filings, press releases, and other market communications. The

Individual Defendants were provided with copies of Eagle Bancorp’s SEC filings and press

releases alleged herein to be misleading prior to or shortly after their issuance and had the ability

and opportunity to prevent their issuance or to cause them to be corrected. Because of their

positions with Eagle Bancorp, and their access to material information available to them but not

to the public, the Individual Defendants knew that the adverse facts specified herein had not been



                                                 4
             Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 5 of 31



disclosed to and were being concealed from the public, and that the positive representations being

made were then materially false and misleading. The Individual Defendants are liable for the false

statements and omissions pleaded herein.

                              SUBSTANTIVE ALLEGATIONS

                                           Background

       19.     Eagle Bancorp was founded in 1997 and is headquartered in Bethesda, Maryland.

Eagle Bancorp operates as the bank holding company for EagleBank that provides commercial

and consumer banking services primarily in the United States.

       20.     Eagle Bancorp accepts business and personal checking, NOW, tiered savings, and

money market accounts, as well as individual retirement, certificate of deposit, and investment

sweep accounts, and time deposits. The Company also offers various commercial and consumer

lending products. In addition, it provides online and mobile banking services and other services.

The Company serves sole proprietors, small and medium-sized businesses, partnerships,

corporations, non-profit organizations and associations, and individuals, as well as investors. As

of December 31, 2018, it operated twenty banking offices comprising six in Suburban Maryland,

five in the District of Columbia, and nine in Northern Virginia.

        Materially False and Misleading Statements Issued During the Class Period

       21.     The Class Period begins on March 2, 2015, when Eagle Bancorp filed its Annual

Report on Form 10-K with the SEC, announcing the Company’s financial and operating results

for the fiscal year ended December 31, 2014 (the “2014 10-K”). For 2014, Defendants reported

net income of $54.26 million, or $1.95 per diluted share, on net revenue of $196.82 million,

compared to net income of $47.01 million, or $1.76 per diluted share, on net revenue of $169.51

million for 2013.



                                                5
              Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 6 of 31



        22.     With regard to Eagle Bancorp’s related party loans and transactions, the 2014 10-K

stated, in relevant part:

        Certain directors and executive officers have had loan transactions with the
        Company. Such loans were made in the ordinary course of business on substantially
        the same terms, including interest rates and collateral, as those prevailing at the
        time for comparable transactions with outsiders.

                                               ***

        During 2014, approximately $801 thousand in interest was paid to the current or
        former directors of the Company or accounts for the benefit of such persons in
        respect of subordinated notes, which were amended in 2013. [. . . .]

        The Bank leases office space, at a current monthly base rental of $132,938,
        excluding certain pass through expenses, from limited liability companies in which
        a trust for the benefit of an executive officer’s children has an 85% interest in one
        instance and a 51% interest in another.

        A director is a partner in the law firm Shulman, Rogers, Gandal, Pordy & Ecker,
        P.A. which has provided, and continues to provide, legal services to the Company
        and its subsidiaries. During 2014, the Company and its subsidiaries paid aggregate
        fees of $907,603 to that firm. Under the director’s arrangement with his firm, he
        does not participate in the profits or revenues resulting from the provision of legal
        services to the Company and its subsidiaries, and he receives no other compensation
        or benefits in lieu of such participation.

        23.     Additionally, according to the 2014 10-K, Eagle Bancorp and its management had

concluded that the Company’s controls and procedures were effective as of the last day of the

period covered by the 2014 10-K, stating, in relevant part:

        The Company’s management, under the supervision and with the participation of
        the Chief Executive Officer and Chief Financial Officer, evaluated, as of the last
        day of the period covered by this report, the effectiveness of the design and
        operation of the Company’s disclosure controls and procedures, as defined in
        Rule 13a-15(e) under the Securities Exchange Act of 1934. Based on that
        evaluation, the Chief Executive Officer and Chief Financial Officer concluded that
        the Company’s disclosure controls and procedures were effective.

        24.     In its “Management Report on Internal Control Over Financial Reporting” section,

the 2014 10-K touted Eagle Bancorp’s compliance mechanisms and procedures, noting that



                                                 6
            Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 7 of 31



management had concluded that the Company maintained effective internal control over financial

reporting as of December 31, 2014, and that there were no material weaknesses within the

Company’s internal control structure. Specifically, the 2014 10-K stated, in relevant part:

       The Company’s internal control over financial reporting includes those policies and
       procedures that pertain to the Company’s ability to record, process, summarize and
       report reliable financial data. The internal control system contains monitoring
       mechanisms, and appropriate actions taken to correct identified deficiencies.
       Management believes that internal controls over financial reporting, which are
       subject to scrutiny by management and the Company’s internal auditors, support
       the integrity and reliability of the financial statements . . . . The Audit Committee
       of the Board of Directors (the "Committee"), is comprised entirely of outside
       directors who are independent of management. The Committee is responsible for
       the appointment and compensation of the independent auditors and makes decisions
       regarding the appointment or removal of members of the internal audit function.
       The Committee meets periodically with management, the independent auditors, and
       the internal auditors to ensure that they are carrying out their responsibilities. The
       Committee is also responsible for performing an oversight role by reviewing and
       monitoring the financial, accounting, and auditing procedures of the Company in
       addition to reviewing the Company’s financial reports. The independent auditors
       and the internal auditors have full and unlimited access to the Audit Committee,
       with or without the presence of management, to discuss the adequacy of internal
       control over financial reporting, and any other matters which they believe should
       be brought to the attention of the Audit Committee.

       Management assessed the Company’s system of internal control over financial
       reporting as of December 31, 2014. This assessment was conducted based on the
       Committee of Sponsoring Organizations ("COSO") of the Treadway Commission
       "Internal Control—Integrated Framework (2013)." Based on this assessment,
       management believes that the Company maintained effective internal control
       over financial reporting as of December 31, 2014. Management’s assessment
       concluded that there were no material weaknesses within the Company’s internal
       control structure.

       There were no changes in the Company’s internal control over financial reporting
       (as defined in Rule 13a-15 under the Securities Act of 1934) during the quarter
       ended December 31, 2014 that have materially affected, or are reasonably likely to
       materially affect, the Company’s internal control over financial reporting.

(Emphasis added.)




                                                 7
              Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 8 of 31



        25.     Coupled with these assurances, the 2014 10-K contained merely generic,

boilerplate representations, merely noting an unspecified potential risk that Eagle Bancorp’s

internal controls could prove deficient, stating, in relevant part:

        Management recognizes that there are inherent limitations in the effectiveness of
        any internal control system, including the possibility of human error and the
        circumvention or overriding of internal controls. Accordingly, even effective
        internal control over financial reporting can provide only reasonable assurance with
        respect to financial statement preparation. In addition, because of changes in
        conditions and circumstances, the effectiveness of internal control over financial
        reporting may vary over time.

        26.     Appended as exhibits to the 2014 10-K were signed certifications pursuant to the

Sarbanes-Oxley Act of 2002 (“SOX”) wherein Defendants Paul and Langmead certified that “such

[2014 10-K] fully complies with the requirements of section 13(a) or 15(d) of the Securities

Exchange Act of 1934” and that “the information contained in such [2014 10-K] fairly presents,

in all material respects, the financial condition and results of operations of Eagle Bancorp, Inc.”

        27.     On February 29, 2016, Eagle Bancorp filed its Annual Report on Form 10-K with

the SEC, announcing the Company’s financial and operating results for the fiscal year ended

December 31, 2015 (the “2015 10-K”). For 2015, Defendants reported net income of $84.17

million, or $2.50 per diluted share, on net revenue of $260.57 million, compared to net income of

$54.26 million, or $1.95 per diluted share, on net revenue of $196.82 million for 2014.

        28.     With regard to Eagle Bancorp’s related party loans and transactions, the 2015 10-K

stated, in relevant part:

        Certain directors and executive officers have had loan transactions with the
        Company. Such loans were made in the ordinary course of business on substantially
        the same terms, including interest rates and collateral, as those prevailing at the
        time for comparable transactions with outsiders.

                                                 ***




                                                   8
             Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 9 of 31



       Related Party Deposits totaled $57 million, $71 million, and $71 million at
       December 31, 2015, 2014, and 2013, respectively.

                                                ***

       During 2015, approximately $427 thousand in interest was paid to the current or
       former directors of the Company or accounts for the benefit of such persons in
       respect of the Company's subordinated notes, due 2021. [. . . .]

       The Bank leases office space from limited liability companies in which a trust for
       the benefit of an executive officer's children has an 85% interest in one instance
       and a 51% interest in another. During the fourth quarter of 2015, the Company
       entered into an agreement to lease office space for a second location with limited
       liability companies in which an executive officer indirectly owns a majority
       interest. The Company paid $1.6 million, $1.3 million, and $822 thousand
       excluding certain pass-through expenses for the years ended December 31, 2015,
       2014 and 2013, respectively.

       A director is a partner in the law firm which has provided, and continues to provide,
       legal services to the Company and its subsidiaries. During 2015, the Company and
       its subsidiaries paid aggregate fees of $1.1 million to that firm. Under Mr. Roger's
       arrangement with his firm, he does not participate significantly in the profits or
       revenues resulting from the provision of legal services to the Company and its
       subsidiaries.

       29.     Additionally, the 2015 10-K contained substantively the same statements as those

quoted in ¶¶ 23-25 above concerning Eagle Bancorp’s controls and procedures and internal control

over financial reporting—i.e., touting those controls, affirming they remained effective, and noting

unspecified potential risks of speculative deficiencies in those controls.

       30.     Appended as exhibits to the 2015 10-K were signed SOX certifications wherein

Defendants Paul and Paul and Langmead certified that “such [2015 10-K] fully complies with the

requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934” and that “the

information contained in such [2015 10-K] fairly presents, in all material respects, the financial

condition and results of operations of Eagle Bancorp, Inc.”

       31.     On March 1, 2017, Eagle Bancorp filed its Annual Report on Form 10-K with the

SEC, announcing the Company’s financial and operating results for the fiscal year ended

                                                  9
              Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 10 of 31



December 31, 2016 (the “2016 10-K”). For 2016, Defendants reported net income of $97.71

million, or $2.86 per diluted share, on net revenue of $285.45 million, compared to net income of

$84.17 million, or $2.50 per diluted share, on net revenue of $260.57 million for 2015.

        32.     With regard to Eagle Bancorp’s related party loans and transactions, the 2016 10-K

stated, in relevant part:

        Certain directors and executive officers have had loan transactions with the
        Company. Such loans were made in the ordinary course of business on substantially
        the same terms, including interest rates and collateral, as those prevailing at the
        time for comparable transactions with outsiders.

                                                ***

        Related Party Deposits totaled $57.5 million and $57.3 million at December 31,
        2016 and 2015, respectively.

                                                ***

        The Bank leases office space from a limited liability company in which a trust for
        the benefit of an executive officer's children has a 51% interest. During the fourth
        quarter of 2015, the Company entered into an agreement to lease office space for a
        second location with limited liability companies in which an executive officer
        indirectly owns a majority interest. The Company paid $1.9 million, $1.6 million,
        and $1.3 million excluding certain pass-through expenses for the years ended
        December 31, 2016, 2015 and 2014, respectively.

        A director is a partner in the law firm which has provided, and continues to provide,
        legal services to the Company and its subsidiaries. During 2016, the Company and
        its subsidiaries paid aggregate fees of $1.0 million to that firm. Under the Director's
        arrangement with his firm, he does not participate significantly in the profits or
        revenues resulting from the provision of legal services to the Company and its
        subsidiaries.

        33.     Additionally, the 2016 10-K acknowledged deficiencies in Eagle Bancorp’s

controls and procedures and internal control over financial reporting, but cabined these

deficiencies to issues relating to income tax accounting. Specifically, the 2016 10-K disclosed that

management “concluded that the Company did not maintain effective disclosure controls and

procedures” and also “did not maintain effective internal control over financial reporting as of

                                                  10
              Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 11 of 31



December 31, 2016” both as a result of a “material weakness in the Company's internal control

relating to income tax accounting[.]” The 2016 10-K described these material weaknesses in more

detail, stating, in relevant part:

        The Company did not maintain effective controls over its income tax accounting.
        Specifically, the Company did not maintain effective controls related to: state
        income tax apportionment; an error in federal tax rates; financial statement to tax
        return reconciliation errors; and matters related to accounting for share based
        compensation. While these errors were determined not to be material to the
        consolidated financial statements, and no adjustments were made as a result of these
        errors, this control deficiency could result in a misstatement of the tax accruals or
        disclosures that would result in a material misstatement to the annual or interim
        consolidated financial statements that would not be prevented or detected on a
        timely basis.

        34.       In acknowledging these material weaknesses, purportedly limited to income tax

accounting issues, Eagle Bancorp also touted its ostensible remediation plan, stating, in relevant

part:

        Remediation Plan. Management, with oversight from our Audit Committee and
        in consultation with our tax advisors, has begun development of a remediation plan
        to address the control deficiency that led to the material weakness. Upon full
        implementation, the remediation plan will include the following:

              •   Specific review procedures, including the enhanced involvement of outside
                  independent tax consulting services in the review of tax accounting,
                  designed to enhance our income tax accruals and deferrals; and

              •   Stronger quarterly income tax controls with improved documentation
                  standards, technical oversight and training.

        We currently plan to have our enhanced review procedures and documentation
        standards in place and operating beginning in the first quarter of 2017. These new
        controls and procedures will be tested as we apply our controls related to tax
        accounting during 2017. Our goal is to remediate this material weakness by the end
        of 2017, subject to there being sufficient opportunities to conclude, through testing,
        that the enhanced control is operating effectively.

        35.       Appended as exhibits to the 2016 10-K were signed SOX certifications wherein

Defendants Paul and Langmead certified that “such [2016 10-K] fully complies with the


                                                 11
             Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 12 of 31



requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934” and that “the

information contained in such [2016 10-K] fairly presents, in all material respects, the financial

condition and results of operations of Eagle Bancorp, Inc.”

       36.      On December 1, 2017, anonymous short-selling organization Aurelius Value issued

a report alleging that EagleBank executives, including Defendant Paul, had offered bank loans in

exchange for cheap valuations for other personal investments, as well as a series of regulatory

infractions regarding the company’s disclosure of related-party transactions by Paul and other

EagleBank members (the “Aurelius Report”). In the Aurelius Report’s opinion, “insiders treat

Eagle as their own private piggy bank.” The Aurelius Report’s allegations concerned, among other

things, improper conduct stretching back as far as 2014, which included:

       •     Large Insider loans that finance the CEO’s companies but haven’t been
             disclosed.

       •     Fraud accusations that favorable loans are used to enrich the CEO and certain
             Board Members.

       •     Undisclosed financial entanglements between largest borrowers and the CEO

       •     Indications that loans to companies owned by insiders are distressed.

       •     Compromised and conflicted Board oversight.

       •     Large recent Insider stock sales.

       37.      Much of the Aurelius Report also examined how Defendant Paul, while

simultaneously acting as President of the Ronald D. Paul Companies (“RDP”), which owns a

portfolio of real estate properties and operating businesses, allegedly financed RDP’s real estate

ventures and other transactions by having Eagle Bancorp issue loans to limited liability

organizations controlled by RDP. For example, the Aurelius Report stated that “[a]ccording to

public documents [Aurelius Value] obtained, Eagle has made loans financing at least 10 different



                                                 12
             Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 13 of 31



RDP properties with amounts totaling over $180 million or over 21% of the company’s Tier 1

capital of $827 million” (emphasis in original).

       38.       That same day, Eagle Bancorp issued a press release “categorically reject[ing] the

assertions and implications” in the Aurelius Report, stating, in relevant part:

       Early this morning, Aurelius Value—an anonymous online firm that supports short-
       sellers—published a deceptive and materially misleading piece about Eagle
       Bancorp (“Eagle”). Eagle categorically rejects the assertions and implications in
       the piece.

       Based on a 36 percent increase in short positions month over month leading up to
       the release of the article, it appears that the goal of this piece was to manipulate and
       depress Eagle’s stock price. The piece, which was issued without contacting Eagle
       for comment, is filled with demonstrable falsehoods and material omissions. For
       example:

             •   Selective Quoting of Baseless Allegations from Meritless Lawsuits. The
                 internet piece relies on unsubstantiated claims in two pending lawsuits.
                 Aurelius fails to disclose that Eagle is not even a party to one of them and
                 thus has had no reason to address the allegations. Eagle has moved to
                 dismiss the other lawsuit in its entirety. It is utterly frivolous. While it may
                 further Aurelius’ financial purpose to selectively quote from these lawsuits
                 and omit material information that investors would surely consider
                 important, such behavior is both disturbing and misleading.

             •   All Loans Referenced in the Piece Fully Meet Legal Requirements. The
                 only credit issued by Eagle to the identified executive was a line of credit
                 in case of an overdraft; the line never was used and has not been funded.
                 Eagle takes seriously its obligation to comply with all applicable laws and
                 regulations, including Regulation O. Its compliance is regularly examined
                 internally, and is also examined by agency regulators. Contrary to the
                 misrepresentations by Aurelius, the loans identified in the piece were not
                 made to the identified executive, and, in any event, were approved and
                 disclosed (where required) in compliance with Regulation O.

             •   Mischaracterization of Stock Transactions. Contrary to the incorrect
                 assertions in the piece, the referenced stock sales by an Eagle executive
                 constituted only a small fraction of his holdings. The majority of the
                 proceeds of those sales was used to further charitable purposes. There have
                 been no non-routine stock sales by Eagle executive management.




                                                   13
                Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 14 of 31



                •   Falsehoods About “Distressed” Loans. The piece’s claim that two alleged
                    related party loans are distressed is false. Those loans are current and
                    performing.

          These are but a few examples of the blatant mischaracterizations, falsehoods, and
          misleading statements in the Aurelius Value report. Eagle categorically rejects the
          assertions and implications in the piece.

          Eagle was founded on, and remains strongly committed to, abiding by the law and
          the highest professional and ethical standards.

          39.       Following the release of the Aurelius Report, Eagle Bancorp’s stock price fell

$16.20 per share, or 24.49%, to close at $49.95 per share on December 1, 2017. However, padded

by Defendants’ continued positive statements and rebuke of any allegations of wrongdoing against

the Company, Eagle Bancorp’s stock price quickly recovered and continued to trade at inflated

prices.

          40.       On March 1, 2018, Eagle Bancorp filed its Annual Report on Form 10-K with the

SEC, announcing the Company’s financial and operating results for the fiscal year ended

December 31, 2017 (the “2017 10-K”). For 2017, Defendants reported net income of $100.23

million, or $2.92 per diluted share, on net revenue of $313.26 million, compared to net income of

$97.71 million, or $2.86 per diluted share, on net revenue of $285.45 million for 2016.

          41.       With regard to Eagle Bancorp’s related party loans and transactions, the 2017 10-K

stated, in relevant part:

          Certain directors and executive officers have had loan transactions with the
          Company. Such loans were made in the ordinary course of business on substantially
          the same terms, including interest rates and collateral, as those prevailing at the
          time for comparable transactions with outsiders.

                                                   ***

          The Bank has made an aggregate of $4.0 million of loans to a trust with an
          independent third party trustee, established by an executive officer and director, of
          which the children of such executive officer and director are discretionary
          beneficiaries, and over which such individuals have no investment or operational

                                                    14
             Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 15 of 31



       authority, and an aggregate of $65.6 million of loans to entities in which the trust
       has an ownership interest in excess of 10%, which the Company does not consider
       to be related party transactions. All of such loans were made in the ordinary course
       of the Company’s lending business, were made on substantially the same terms,
       including interest rates and collateral, as those prevailing at the time for comparable
       loans with third parties; and did not involve more than the normal risk of
       collectability or present other unfavorable features. All of such loans are
       performing and none of such loans are disclosed as nonaccrual, past due,
       restructured or potential problem loans.

                                               ***

       Related Party Deposits totaled $84.3 million and $57.5 million at December 31,
       2017 and 2016, respectively.

                                               ***

       The Bank leases office space from a limited liability company in which a trust for
       the benefit of an executive officer’s children has a 51% interest. During the fourth
       quarter of 2015, the Company entered into an agreement to lease office space for a
       second location with limited liability companies in which an executive officer
       indirectly owns a majority interest. The Company leased additional space at this
       location starting with the third quarter of 2017. The Company paid $2.1 million,
       $1.9 million, and $1.6 million excluding certain pass-through expenses for the years
       ended December 31, 2017, 2016 and 2015, respectively.

       A director is a partner in the law firm which has provided, and continues to provide,
       legal services to the Company and its subsidiaries. During 2017, the Company and
       its subsidiaries paid aggregate fees of $871 thousand to that firm. Under the
       Director’s arrangement with his firm, he does not participate significantly in the
       profits or revenues resulting from the provision of legal services to the Company
       and its subsidiaries.

       42.     Additionally, the 2017 10-K contained substantively the same statements as those

quoted in ¶¶ 23-25 above concerning Eagle Bancorp’s controls and procedures and internal control

over financial reporting—i.e., touting those controls, affirming they remained effective, and

merely noting unspecified risks of speculative deficiencies in those controls. The 2017 10-K

additionally touted the successful implementation of the remedial measures outlined in the 2016

10-K, as discussed above, as well as the purportedly successful cure of the material weaknesses

that existed in the Company’s controls and procedures and internal control over financial reporting.

                                                 15
             Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 16 of 31



       43.     Appended as exhibits to the 2017 10-K were signed SOX certifications wherein

Defendants Paul and Levingston certified that “such [2017 10-K] fully complies with the

requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934” and that “the

information contained in such [2017 10-K] fairly presents, in all material respects, the financial

condition and results of operations of Eagle Bancorp, Inc.”

       44.     On March 1, 2019, Eagle Bancorp filed its Annual Report on Form 10-K with the

SEC, reporting the Company’s financial and operating results for the fiscal year ended December

31, 2018 (the “2018 10-K”). For 2018, Defendants reported net income of $152.28 million, or

$4.42 per diluted share, on net revenue of $339.58 million, compared to net income of $100.23

million, or $2.92 per diluted share, on net revenue of $313.26 million for 2017.

       45.     With regard to Eagle Bancorp’s related party loans and transactions, the 2018 10-

K stated, in relevant part:

       Certain directors and executive officers have had loan transactions with the
       Company. Such loans were made in the ordinary course of the Company’s lending
       business, were made on substantially the same terms, including interest rates and
       collateral, as those prevailing at the time for comparable loans with third parties;
       and did not involve more than the normal risk of collectability or present other
       unfavorable features. All of such loans are performing and none of such loans are
       disclosed as nonaccrual, past due, restructured or potential problem loans.

                                              ***

       Related Party Deposits totaled $141.4 million and $179.1 million at December 31,
       2018 and 2017, respectively.

                                              ***

       The Bank leases office space from a limited liability company in which a trust for
       the benefit of an executive officer’s children has a 51% interest. During the fourth
       quarter of 2015, the Company entered into an agreement to lease office space for a
       second location with limited liability companies in which an executive officer
       indirectly owns a majority interest. The Company leased additional space at this
       location starting with the third quarter of 2017. The Company paid $2.2 million,



                                                16
             Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 17 of 31



       $2.1 million, and $1.9 million excluding certain pass-through expenses for the years
       ended December 31, 2018, 2017 and 2016, respectively.

       A director is a shareholder in the law firm which has provided, and continues to
       provide, legal services to the Company and its subsidiaries. During 2018, the
       Company and its subsidiaries paid aggregate fees of $750 thousand to that firm.
       Under the Director’s arrangement with his firm, he does not participate
       significantly in the profits or revenues resulting from the provision of legal services
       to the Company and its subsidiaries.

       The EagleBank Foundation, a 501(c)3 non-profit, seeks to improve the well being
       of our community by providing financial support to local charitable organizations
       that help foster and strengthen vibrant, healthy, cultural and sustainable
       communities. The Company paid $150 thousand, $145 thousand, and $139
       thousand to the EagleBank Foundation for the years ended December 31, 2018,
       2017 and 2016, respectively.

       46.     Notably, the 2018 10-K acknowledged that Eagle Bancorp was modifying its

analysis with respect to insider related parties and, consequently, restated the amounts Eagle

Bancorp had previously reported in the 2017 10-K for related party loans and related party

deposits. Specifically, the 2018 10-K stated, in relevant part:

       During 2018, we modified our analysis with respect to insider related parties and
       as a result included additional relationships such as those involving extended family
       members and trusts, resulting in an increase to the previously reported $60.9 million
       balance of related party loans at December 31, 2017.

                                               ***

       During 2018, we modified our analysis with respect to insider related parties and
       as a result included additional relationships such as those involving extended family
       members and trusts, resulting in an increase to the previously reported $84.3 million
       balance of related party deposits at December 31, 2017.

       47.     Additionally, the 2018 10-K contained substantively the same statements as those

quoted in ¶¶ 23-25 above concerning Eagle Bancorp’s controls and procedures and internal control

over financial reporting—i.e., touting those controls, affirming they remained effective, and

merely noting unspecified risks of speculative deficiencies in those controls.




                                                 17
             Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 18 of 31



       48.     Appended as exhibits to the 2018 10-K were signed SOX certifications wherein

Defendants Paul and Levingston certified that “such [2018 10-K] fully complies with the

requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934” and that “the

information contained in such [2018 10-K] fairly presents, in all material respects, the financial

condition and results of operations of Eagle Bancorp, Inc.”

       49.     On March 8, 2019, a week after the release of the Company’s 2018 10-K, media

outlets began reporting on Eagle Bancorp’s connection to an ethics probe into Washington D.C.

Council member Jack Evans (“Evans”). For example, on that date, The Washington Post published

an article titled “D.C. Council, Bowser administration receive federal subpoenas in Jack Evans

ethics probe” (the “Washington Post Article”), which stated, in relevant part:

       The D.C. Council and the administration of Mayor Muriel E. Bowser have received
       federal subpoenas for a wide range of information related to council member Jack
       Evans and his constellation of private legal and consulting clients.

                                              ***

       The subpoena to the office of Bowser (D), dated Tuesday, requests that a range of
       documents . . . be turned over to the FBI’s Washington Field Office, according to
       city officials familiar with the matter.

                                              ***

       Last week, The Washington Post reported that Evans repeatedly used his
       government email to solicit business from law firms that had lobbied the city
       government, offering to use the influence and connections he amassed as the city’s
       longest-serving lawmaker and as chairman of the Washington Metropolitan Transit
       Authority to help their clients.

                                              ***

       [T]he subpoena to Bowser’s office asked council members to preserve documents
       related to about three dozen people and entities. [. . . .]

       The Post on Friday attempted to contact every entity named in the documents. All
       either declined to comment or did not return messages.



                                                18
             Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 19 of 31



       They are [inter alia]:

                                               ***

       Ronald Paul, chief executive and chairman of EagleBank and RDP
       Management, which were also named.

(Emphasis added.) Despite this news, Eagle Bancorp’s stock price continued to climb, buoyed by

Defendants’ false and misleading statements, and positive remarks concerning the Company’s

business and prospects.

       50.     The statements referenced in ¶¶ 21-49 were materially false and misleading because

Defendants made false and/or misleading statements, as well as failed to disclose material adverse

facts about the Company’s business, operational and compliance policies.               Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) Eagle

Bancorp’s internal controls and procedures and compliance policies were inadequate; (ii) the

foregoing shortcoming created a foreseeable risk of heightened regulatory scrutiny and the need

for the Company undertake its own internal investigations; and (iii) as a result, the Company’s

public statements were materially false and misleading at all relevant times.

                                    The Truth Begins to Emerge

       51.     On July 17, 2019, Eagle Bancorp issued a press release announcing “Net Income

For Second Quarter 2019 of $37.2 Million and Total Assets of $8.7 Billion” (the “July 2019 Press

Release”).   In the July 2019 Press Release, Eagle Bancorp disclosed ongoing internal and

government investigations into the Company’s disclosure of related party transactions, the

retirement of certain former officers and directors, and the relationship of the Company and certain

of its former officers and directors with a local public official. Specifically, the July 2019 Press

Release stated, in relevant part:




                                                19
             Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 20 of 31



       During the three month periods ended June 30, 2019 and June 30, 2018, the
       Company incurred legal, accounting and professional fees and expenses of $2.7
       million and $2.2 million, respectively, which represented an increase of 26%. For
       the six month periods ended June 30, 2019 and June 30, 2018, the Company
       incurred legal, accounting and professional fees and expenses of $4.4 million and
       $5.2 million, respectively, which represented a decrease of 14%. During the three
       months ended June 30, 2018, these expenses related substantially to the
       Company’s engagement of independent accounting, legal and compliance
       consultants who conducted various investigations for the Company, in addition
       to consulting costs to enhance our governance and risk management systems.
       During the three months ended June 30, 2019, such expenses related primarily to
       legal fees and expenditures in connection with our responses to investigations
       and related document requests and subpoenas from government agencies
       examining matters, including the Company’s identification, classification and
       disclosure of related party transactions; the retirement of certain former officers
       and directors; and the relationship of the Company and certain of its former
       officers and directors with a local public official. The Company has D&O
       insurance that may provide reimbursement for all or part of advancement and
       indemnification costs requested by current and former officers and directors, and
       those costs can not be estimated at this time. While we are unable to estimate the
       amount of these legal expenditures at this time, the Company expects that it will
       continue to incur elevated levels of legal and professional fees and expenses for
       at least the remainder of 2019 as it continues to cooperate with these
       investigations. Other than these increased costs, we do not believe at this time that
       the resolution of these investigations will be materially adverse to the Company.
       As a result of these ongoing investigations, there have been no regulatory
       restrictions placed on the Company’s ability to fully engage in its banking business
       as presently conducted. We are, however, unable to predict the duration, scope or
       outcome of these investigations.

(Emphases added.)

       52.     On this news, Eagle Bancorp’s stock price fell $14.30 per share, or 26.75%, to close

at $39.15 per share on July 18, 2019.

       53.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.




                                                20
              Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 21 of 31



                       PLAINTIFF’S CLASS ACTION ALLEGATIONS

        54.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

acquired Eagle Bancorp securities during the Class Period (the “Class”); and were damaged upon

the revelation of the alleged corrective disclosures. Excluded from the Class are Defendants

herein, the officers and directors of the Company, at all relevant times, members of their immediate

families and their legal representatives, heirs, successors or assigns and any entity in which

Defendants have or had a controlling interest.

        55.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Eagle Bancorp securities were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by Eagle Bancorp or its transfer agent and may be notified

of the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        56.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        57.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.




                                                  21
             Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 22 of 31



       58.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

             •     whether the federal securities laws were violated by Defendants’ acts as alleged
                   herein;

             •     whether statements made by Defendants to the investing public during the Class
                   Period misrepresented material facts about the business, operations and
                   management of Eagle Bancorp;

             •     whether the Individual Defendants caused Eagle Bancorp to issue false and
                   misleading financial statements during the Class Period;

             •     whether Defendants acted knowingly or recklessly in issuing false and misleading
                   financial statements;

             •     whether the prices of Eagle Bancorp securities during the Class Period were
                   artificially inflated because of the Defendants’ conduct complained of herein; and

             •     whether the members of the Class have sustained damages and, if so, what is the
                   proper measure of damages.

       59.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

       60.       Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:

             •     Defendants made public misrepresentations or failed to disclose material facts
                   during the Class Period;

             •     the omissions and misrepresentations were material;

             •     Eagle Bancorp securities are traded in an efficient market;


                                                   22
              Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 23 of 31



              •     the Company’s shares were liquid and traded with moderate to heavy volume
                    during the Class Period;

              •     the Company traded on the NASDAQ and was covered by multiple analysts;

              •     the misrepresentations and omissions alleged would tend to induce a reasonable
                    investor to misjudge the value of the Company’s securities; and

              •     Plaintiff and members of the Class purchased, acquired and/or sold Eagle
                    Bancorp securities between the time the Defendants failed to disclose or
                    misrepresented material facts and the time the true facts were disclosed, without
                    knowledge of the omitted or misrepresented facts.

        61.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        62.       Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

their Class Period statements in violation of a duty to disclose such information, as detailed above.

                                               COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        63.       Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        64.       This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        65.       During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the other

members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances under

                                                   23
                Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 24 of 31



which they were made, not misleading; and employed devices, schemes and artifices to defraud in

connection with the purchase and sale of securities. Such scheme was intended to, and, throughout

the Class Period, did: (i) deceive the investing public, including Plaintiff and other Class members,

as alleged herein; (ii) artificially inflate and maintain the market price of Eagle Bancorp securities;

and (iii) cause Plaintiff and other members of the Class to purchase or otherwise acquire Eagle

Bancorp securities and options at artificially inflated prices. In furtherance of this unlawful

scheme, plan and course of conduct, Defendants, and each of them, took the actions set forth

herein.

          66.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for Eagle Bancorp securities. Such reports, filings, releases and statements

were materially false and misleading in that they failed to disclose material adverse information

and misrepresented the truth about Eagle Bancorp’s finances and business prospects.

          67.      By virtue of their positions at Eagle Bancorp, Defendants had actual knowledge

of the materially false and misleading statements and material omissions alleged herein and

intended thereby to deceive Plaintiff and the other members of the Class, or, in the alternative,

Defendants acted with reckless disregard for the truth in that they failed or refused to ascertain and

disclose such facts as would reveal the materially false and misleading nature of the statements

made, although such facts were readily available to Defendants. Said acts and omissions of

Defendants were committed willfully or with reckless disregard for the truth. In addition, each




                                                  24
             Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 25 of 31



Defendant knew or recklessly disregarded that material facts were being misrepresented or omitted

as described above.

       68.     Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of Eagle Bancorp, the Individual Defendants had knowledge of the details of Eagle

Bancorp’s internal affairs.

       69.     The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.      Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Eagle Bancorp. As officers and/or directors of a publicly-held company, the Individual Defendants

had a duty to disseminate timely, accurate, and truthful information with respect to Eagle

Bancorp’s businesses, operations, future financial condition and future prospects. As a result of

the dissemination of the aforementioned false and misleading reports, releases and public

statements, the market price of Eagle Bancorp securities was artificially inflated throughout the

Class Period. In ignorance of the adverse facts concerning Eagle Bancorp’s business and financial

condition which were concealed by Defendants, Plaintiff and the other members of the Class

purchased or otherwise acquired Eagle Bancorp securities at artificially inflated prices and relied

upon the price of the securities, the integrity of the market for the securities and/or upon statements

disseminated by Defendants, and were damaged thereby.

       70.     During the Class Period, Eagle Bancorp securities were traded on an active and

efficient market. Plaintiff and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares



                                                  25
                Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 26 of 31



of Eagle Bancorp securities at prices artificially inflated by Defendants’ wrongful conduct. Had

Plaintiff and the other members of the Class known the truth, they would not have purchased or

otherwise acquired said securities, or would not have purchased or otherwise acquired them at the

inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff and the

Class, the true value of Eagle Bancorp securities was substantially lower than the prices paid by

Plaintiff and the other members of the Class. The market price of Eagle Bancorp securities

declined sharply upon public disclosure of the facts alleged herein to the injury of Plaintiff and

Class members.

          71.     By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

          72.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.

                                              COUNT II

    (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

          73.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

          74.     During the Class Period, the Individual Defendants participated in the operation

and management of Eagle Bancorp, and conducted and participated, directly and indirectly, in the

conduct of Eagle Bancorp’s business affairs. Because of their senior positions, they knew the



                                                   26
             Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 27 of 31



adverse non-public information about Eagle Bancorp’s misstatement of income and expenses and

false financial statements.

       75.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Eagle

Bancorp’s financial condition and results of operations, and to correct promptly any public

statements issued by Eagle Bancorp which had become materially false or misleading.

       76.     Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which Eagle Bancorp disseminated in the marketplace during the Class Period

concerning Eagle Bancorp’s results of operations. Throughout the Class Period, the Individual

Defendants exercised their power and authority to cause Eagle Bancorp to engage in the wrongful

acts complained of herein. The Individual Defendants therefore, were “controlling persons” of

Eagle Bancorp within the meaning of Section 20(a) of the Exchange Act. In this capacity, they

participated in the unlawful conduct alleged which artificially inflated the market price of Eagle

Bancorp securities.

       77.     Each of the Individual Defendants, therefore, acted as a controlling person of Eagle

Bancorp. By reason of their senior management positions and/or being directors of Eagle Bancorp,

each of the Individual Defendants had the power to direct the actions of, and exercised the same

to cause, Eagle Bancorp to engage in the unlawful acts and conduct complained of herein. Each

of the Individual Defendants exercised control over the general operations of Eagle Bancorp and

possessed the power to control the specific activities which comprise the primary violations about

which Plaintiff and the other members of the Class complain.




                                                27
             Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 28 of 31



       78.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Eagle Bancorp.


                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

       B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

of the acts and transactions alleged herein;

       C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

Dated: July 24, 2019
                                                        Respectfully submitted,


                                                        POMERANTZ LLP

                                                        /s/ Jeremy A. Lieberman
                                                        Jeremy A. Lieberman
                                                        Gustavo F. Bruckner
                                                        J. Alexander Hood II
                                                        Jonathan Lindenfeld
                                                        600 Third Avenue, 20th Floor
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100
                                                        Facsimile: (212) 661-8665
                                                        Email: jalieberman@pomlaw.com
                                                        Email: gfbruckner@pomlaw.com
                                                        Email: ahood@pomlaw.com
                                                        Email: jlindenfeld@pomlaw.com


                                                   28
Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 29 of 31



                                 POMERANTZ LLP
                                 Patrick V. Dahlstrom
                                 10 South La Salle Street, Suite 3505
                                 Chicago, Illinois 60603
                                 Telephone: (312) 377-1181
                                 Facsimile: (312) 377-1184
                                 Email: pdahlstrom@pomlaw.com

                                 Attorneys for Plaintiff




                            29
                  Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 30 of 31




                                        CERTIFICATION PURSUANT
                                      TO FEDERAL SECURITIES LAWS


             l. I,  3 ½ ; "\/ °' ~ t                  V\
                                                      e_ \.    ,    make this declaration pursuant to Section 27(a)
   (2) of the Securities Act of 1933 ("Securities Act") and/or Section 21D(a)(2) of the Securities Exchange
   Act of 1934 ("Exchange Act") as amended by the Private Securities Litigation Reform Act of 1995.
            2. I have reviewed a Complaint against Eagle Bancorp, Inc. ("Eagle Bancorp" or the
   "Company"), and authorize the filing of a comparable complaint on my behalf.
            3. I did not purchase or acquire Eagle Bancorp securities at the direction of plaintiffs' counsel or
   in order to participate in any private action arising under the Securities Act or Exchange Act.
            4. I am willing to serve as a representative party on behalf of a Class of investors who purchased
   or acquired Eagle Bancorp securities during the class period, including providing testimony at deposition
   and trial , if necessary. I understand that the Court has the authority to select the most adequate lead
   plaintiff in this action.
            5 . To the best of my current knowledge, the attached sheet lists all of my transactions in Eagle
   Bancorp securities during the Class Period as specified in the Complaint.
            6. During the three-year period preceding the date on which this Certification is signed, I have
   sought to serve as a representative party and/or filed a complaint on behalf of a class under the federal
   securities laws in the following actions:
                  • Stein v. Bridgepoint Education, Inc. et al, 3:19-cv-00460 (S.D. Cal.)
                  • Stein v. Callidus Software In c. et al, 3:18-cv-01453 (N.D. Cal.)
                  • In re Almost Family, Inc. Securities Litigation, 3:18-cv-00040 (W.D. Ky.)
                  • Stein v. Cavium, Inc. et al, 5:18-cv-00141 (N.D. Cal.)
                  • Stein v. Bazaarvoice, et al, I : I 8-cv-00067 (D. Del.)
                  • Stein v. Ampio Pharmaceuticals, Inc. et al, 2: 15-cv-3640 (C.D. Cal.)
                  • Stein v. Quicksilver, Inc. et al, 2:15-cv-2810 (C.D . Cal.)


           7. I agree not to accept any payment for serving as a representative party on behalf of the class as
  set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and
  expenses directly relating to the representation of the class as ordered or approved by the Court.
           8. I declare under penalty of perjury that the foregoing is true and correct.




  Executed      7   b J U1
                    (Date)




                                                         ~~
                                                       S\A.,           G..       ~t 0\~
                                                              (Type or Print Name)


(redacted)
          Case 1:19-cv-06873 Document 1 Filed 07/24/19 Page 31 of 31



Eagle Bancorp, Inc. (EGBN)                                                   Stein, Shiva

                                    List of Purchases and Sales

                             Purchase              Number of           Price Per
       Date                   or Sale              Shares/Unit        Share/Unit

          2/19/2019                Purchase                       7            $58.9529
